        Case 3:15-cv-05102-EMC Document 59 Filed 01/21/20 Page 1 of 3


 1   RIGHETTI – GLUGOSKI, P.C.
     Matthew Righetti (State Bar No. 121012)
 2   John Glugoski (State Bar No. 191551)
     Michael Righetti (State Bar No. 258541)
 3
     456 Montgomery St., Suite 1400
 4   San Francisco, California 94104
     Telephone: (415) 983-0900
 5   Facsimile: (415) 397-9005
     Email: matt@righettilaw.com
 6   Email: jglugoski@righettilaw.com
     Email: mike@righettilaw.com
 7

 8   Attorneys for Plaintiff,
     KAITLYN SHEPARDSON
 9
     JACKSON LEWIS P.C.
10   Mia Farber (State Bar No. 131467)
11   Angel R. Sevilla (State Bar No. 239072)
     725 South Figueroa Street, Suite 2500
12   Los Angeles, California 90017
     Telephone:    (213) 689-0404
13   Facsimile:    (213) 689-0430
     Email: mia.farber@jacksonlewis.com
14   Email: angel.sevilla@jacksonlewis.com
15
     Attorneys for Defendant
16   ADECCO USA, INC.

17
                                   UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
      KAITLYN SHEPARDSON, individually,          Case No.: 3:15-cv-05102 (EMC)
20    and on behalf of other members of the
      general public similarly situated,         Assigned For All Purposes To:
21                                               Hon. Edward M. Chen
                             Plaintiff,          JOINT STIPULATION AND [PROPOSED]
22
                                                 ORDER TO CONTINUE CASE
23                     vs.                       MANAGEMENT CONFERENCE

24    ADECCO USA, INC., and DOES 1 through       [Pursuant to Local Rules 7-12, 16.2(e)]
      100, inclusive,
25                                               Date:       February 13, 2020
                                                 Time:       9:30 a.m.
26                                               Location:   Courtroom 05, 17th Floor
                             Defendants.                     450 Golden Gate Avenue
27                                                           San Francisco, California 94102

28                                               Original Complaint filed: August 18, 2015
                                                 Trial Date: None set

                                              -1-               Case No.: 3:15-cv-05102 (EMC)
      JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
        Case 3:15-cv-05102-EMC Document 59 Filed 01/21/20 Page 2 of 3


 1           Plaintiff Kaitlyn Shepardson (“Plaintiff”) and Defendant Adecco USA, Inc. (“Adecco” or

 2   “Defendant”) (collectively, the “Parties”), through their respective counsel of record, stipulate and

 3   agree as follows:

 4           WHEREAS, Plaintiff filed the proposed class action on August 18, 2015. Defendant

 5   removed the action to this Court and filed a Motion to Compel arbitration pursuant to the Dispute

 6   Resolution Agreement between the Parties. The Court granted Defendant’s Motion to Compel

 7   pursuant to the arbitration agreement. (ECF Doc. 22.)

 8           WHEREAS, Plaintiff’s individual claims are presently pending before the American

 9   Arbitration Association (“AAA”), Case No. 01-19-0000-4026.

10           WHEREAS, Plaintiff’s claims under the Private Attorneys’ General Act (“PAGA”) is

11   stayed pending the arbitration of Plaintiff’s individual wage claims.

12           WHEREAS, the Court scheduled the next case management conference in this matter for

13   February 13, 2020 (ECF Doc. 58).

14           WHEREAS, the arbitration of Plaintiff’s individual claims is scheduled for May 11 and 12,

15   2020.

16           IT IS THEREFORE STIPULATED BY THE PARTIES, THROUGH THEIR

17   RESPECTIVE COUNSEL OF RECORD that, subject to the Court’s approval, the case

18   management conference be continued to a date after May 20, 2020.

19           IT IS SO AGREED:
20   DATED: January 21, 2020                                 RIGHETTI – GLUGOSKI, P.C.

21
                                                        By: ___/s/ John Glugoski____________
22
                                                            Matthew Righetti
23                                                          John Glugoski
                                                            Michael Righetti
24                                                          Attorneys for Plaintiff
25

26

27

28

                                              -2-                Case No.: 3:15-cv-05102 (EMC)
       JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
         Case 3:15-cv-05102-EMC Document 59 Filed 01/21/20 Page 3 of 3


 1
     DATED: January 21, 2020                               JACKSON LEWIS P.C.
 2

 3
                                                    By: /s/ Angel R. Sevilla
 4                                                      Angel R. Sevilla
                                                        Attorneys for Defendant
 5                                                      ADECCO USA, INC.

 6
                                                *Counsel for Plaintiff, John Glugoski authorized
 7                                              submission of his e-signature on this document in
                                                writing, by e-mail dated January 21, 2020 at 11:06
 8                                              a.m.
 9

10

11                                       [PROPOSED] ORDER

12            Pursuant to Good Cause, the Court hereby Orders that the Case Management Conference,

13   now scheduled for February 13, 2020, is continued and shall be scheduled to take place on

14   _______________, 20__ at ______________ a.m./p.m. The Case Management Statement is due

15   by ________________, 20__.

16

17            IT IS SO ORDERED.

18

19   Dated: ______________, 2020                       ________________________________
                                                       The Honorable Edward M. Chen
20                                                     United States District Court,
                                                       Northern District of California
21

22

23

24
     4813-6421-8034, v. 1
25

26

27

28

                                              -3-                Case No.: 3:15-cv-05102 (EMC)
       JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
